Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
The amendments and arguments filed Jan. 5, 2021 are acknowledged and have been fully considered.  Claims 1-9, 12, 13, and 18-25 are now pending and are now under consideration.  Claims 10, 11, and 14-17 are cancelled; claims 1 and 18 are amended.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1-9, 12, 13, and 18-25 under 35 U.S.C. 103(a) is maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-9, 12, 13, and 18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOPCZYNSKI (US 2010/0158980; Filed Dec. 18, 2008; on IDS), ASHTON (US 2004/0208910; Pub. Oct. 21, 2004), and either or both of BENSON (US 2011/0112475; Priority to at least Sep. 2, 2008), and MARTIN (US 2011/0106006; Priority to Mar. 12, 2009).  
Kopczynski discloses implantable drug delivery devices comprising a non-bioabsorbable polymer structure (i.e., an outer shell) for the treatment of ocular conditions (title; abstract; [0001], [0051]).  The drug delivery devices may be implanted into the eye and comprise a membrane that encloses an active agent (in an interior space) and controls release of the active agent over time ([0018], [0044]; Fig. 2).  Kopczynski specifically teaches a cylindrical structure having a cylindrical wall, a top and a bottom.  The top and the bottom are coupled to opposite sides of the cylindrical wall.  The cylindrical wall and top comprise the impermeable polymer (this configuration reads on the outer shell having one closed, impermeable end) and the other end (i.e., the bottom) comprises a rate-limiting water-permeable polymer (this configuration reads on the outer shell having one open, permeable end) ([0051]).  The rate-limiting membrane polymer may be a hydrophobic polymer such as ethylene vinyl acetate (EVA) ([0050]; Example 
Kopczynski does not appear to teach a cap element.  However, this feature is commonplace in the art, and would have been obvious to anyone of skill in the art.  For example, like Kopczynski, Ashton discloses sustained release devices for ocular delivery of medicinal agents, and the devices are suitable for insertion into, inter alia, the anterior chamber of the eye (title; abstract; [0029]).  Ashton teaches tubular drug delivery devices that may be made of an impermeable outer layer and covered by a permeable or semi-permeable layer ([0035], [0038]-[0039], [0094]-[0096]).  Ashton teaches a tubular/cylindrical device having a permeable plug (membrane) and cap at one or both ends (one of which would cover the permeable membrane), and the cap over the open end of the device can be sized larger than the outer diameter of the tube and facilitates handling of the device during fabrication ([0103], [0105]; Figs. 1-3).  Note that instant pars. [0044] and [0185] teach that the cap may have one or more orifices therein.  
Similarly, Benson discloses implantable delivery devices (e.g., for intraocular implantation) for providing uniform delivery of drugs (title; abstract; [0057]-[0058]).  Benson teaches cylindrical/tubular devices with at least one open end (one end may be closed), said devices comprising a reservoir containing a drug agent that is held within an 
Likewise, Martin discloses implantable devices for long-term delivery of drugs (title; abstract; Figs. 2-5).  The devices are preferably formed of an impermeable cylindrical housing, and one (or both) end is covered with a porous membrane that allows sustained release of the drug ([0010], [0012], [0021]-[0022], [0048], [0066]; Figs. 2-5).  Martin teaches an end cap is placed over the permeable membrane at the end(s) of the cylinder for a secure fit to seal the device, said end caps hold the semi-permeable membrane in place and may have a central opening to permit flow of drug out of the device ([0070], [0079]).  The end caps feature an inner diameter larger than an outer diameter of the housing (Figs. 2-5).  
Regarding the new limitation of a "crimp cap", this feature is not a patentable distinction over the prior art for several reasons.  First, the recitation does not require that the cap actually be crimped.  The only structural requirement of a "crimp cap" is that it contain outer regions that are compressible (i.e., it is capable of being compressed) per the teachings in instant par. [0187].  No compression is actually required.  Absent evidence to the contrary, the materials taught for prior art caps are compressible within the meaning of the instant claims (and therefore meet this limitation).  For instance, Ashton teaches the caps may be made of permeable or impermeable materials such as 
Second, even if a step of crimping was required (which it is not), the claims would be interpreted as product-by-process claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  The only structure implied by a step of crimping would be that the cap is securely placed on and sealed to the body of the implant per the teachings in instant par. [0187].  However, the cap structures of the prior art meet these requirements and would therefore read on such product-by-process claims.  For instance, see Ashton at [0103], [0105], Figs. 1-3; Benson at [0014], [0036], [0062], Figs. 1-2; and Martin at [0048], [0069]-[0070], Figs. 3-5.  
Third, there is no indication that a crimp cap is superior or advantageous in any way or even has any material effect on the function of the claimed implant.  The instant application mentions a crimp cap twice throughout the entire disclosure, and never asserts any advantage, improvement, or special effect for such a cap.  Rather, the specification discloses several cap designs, all of which are taught to be functionally equivalent.  See Figs. 18G-18N.  Nor have applicants provided any comparative data to show any advantage of a "crimp cap" over any other type of cap.  Thus, the current record does not support a finding that a "crimp cap" is critical to the function of the claimed implant.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a cap element (including any of the cap materials taught in the prior art—all of which read on a "crimp cap" as discussed above) in the drug delivery devices of Kopczynski or Ashton.  One would have been motivated to do so to provide a structure that facilitates handling of the device during fabrication (per Ashton), to provide a means to hold the semi-permeable membrane in place and that would snap-fit onto the cylinder body such that it does not dislodge when in use (per Benson), and/or or as a means to securely seal the device (per Martin).  Doing so amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  Moreover, the MPEP states that changes are not described as "crimp caps".  Thus, the instantly claimed feature is clearly a design choice that is within the purview of the artisan to make, and no special significance can be attributed to the configuration/shape of the cap.  This feature does not distinguish over the prior art, and recitation of this feature will not result in patentability, just as advised by the examiner in the Interview Summary dated 2/3/20 and in the prior Office Action (e.g., see pgs. 8-9).  
Regarding the instant recitations regarding placement of the claimed implant in the anterior chamber of the eye (e.g., in claims 1 and 3), the instant claims are directed to a product (i.e., an implant), not a method of implanting an implant to a certain location in the eye.  Note applicants election of the product claims (Group I) in the restriction requirement dated 7/3/17 (see p. 5 of applicants' response dated 10/19/17).  As such, the recitations regarding the placement of the claimed implant in the anterior chamber of the eye represent the intended use of the implant and the claims do not require implantation to the anterior chamber of the eye, only that the claimed implant be capable of eluting the drug in the anterior chamber of the eye if it were to be implanted there.  If a prior art product would be capable of eluting the drug in the anterior chamber of the eye, it meets the claim (e.g., note that claim 18 uses this language directly in the context of implantation in the anterior chamber of the eye).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior product claims, there is no requirement that one would have known that the prodrugs taught by Kopczynski would be converted to active forms in the anterior chamber of the eye.  
Regarding claim 13, there is no discussion in the instant specification regarding what feature(s) are required to meet the functional limitation claimed.  The claim is considered to be met by the use of prodrugs (e.g., travoprost, latanoprost) as taught by Kopczynski.  Applicants have not disputed this interpretation of what the claim requires.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claims have been amended to recite a "crimp cap", and argue that the cited references do not teach this feature (response, p. 5).  
As detailed in pars. #5-#7 above (which discussion is incorporated herein), there is no patentable distinction between the instantly claimed "crimp cap" and the cap structures of the prior art.  Moreover, the snap fit and press caps of Benson and Martin 
Applicants assert, without evidence, that a crimp cap provides an irreversible closure for greater security against displacement or leaks (response, p. 6).  
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See MPEP § 716.01(c)(II).  See also MPEP § 2145, which states, "…arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)."  In this case, there is nothing to indicate 1) that a crimp cap would necessarily provide an irreversible closure (a limitation which is not claimed), 2) that an artisan would have found this to be surprising or unexpected even if it was a required feature, or 3) any evidence that a crimp cap would provide greater security against displacement or leaks than any other type of closure (irreversible or not).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent 10,206,813
Claims 1-9, 12, 13, and 18-25 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 6-23 US Patent No. 10,206,813, in light of Kopczynski, Ashton, and either or both of Benson, and Martin.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '813 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '813 claims recite the permeable/semi-permeable material is dimensioned based on the permeability of the permeable/semi-permeable material to a therapeutic agent.  However, this recitation hardly limits the claim at all since an artisan would necessarily take the permeability of the permeable/semi-permeable material into account when selecting the membrane material.  Thus the entire scope of the instant claims is rendered obvious since the difference is no more than an obvious variation and/or relates to what an artisan would do in the normal course of preparing an implant as described in the prior art.  Further, while some of the patented claims (e.g., claims 3, 12, 20) recite a fluid 

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the claims of US Patent 10,206,813 do not recite a "crimp cap" (response, p. 6).  
First, the cap recited in US Patent 10,206,813 embraces a "crimp cap" (see col. 2, lines 58-63 of US Patent 10,206,813).  MPEP §804(B)(II)(2) states that "[t]he specification can be used as a dictionary to learn the meaning of a term in the claim [of an applied patent or copending application]" and that "those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application".  Additionally, "it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context."  Second, the cap structures and materials taught by Ashton, Benson, and Martin read on a "crimp cap" as discussed in the obviousness rejection above.  

Summary/Conclusion
Claims 1-9, 12, 13, and 18-25 are rejected; claims 10, 11, and 14-17 are cancelled.  
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658